ROBB, Associate Justice.
Appeal from a decree in the Supreme Court of the District of Columbia, dismissing appellant's petition for an. absolute divorce.
The evidence for the appellant, introduced in open court, was circumstantial in character and confined to the testimony of private detectives and their assistants. The implications raised by this testimony were not only denied by the appellee and the alleged co-respondent, but the testimony of disinterested witnesses tended to contradict that of the witnesses for appellant. The court below heard these witnesses, and hence was in a far better position to decide the issues óf fact involved than are we. Following our practice in similar cases, we affirm ihe decree, with costs. See McKitrick v. McKitrick, 261 F. 451, 49 App. D. C. 109; Topham v. Topham, 269 F. 1013, 50 App. D. C. 229; Allen v. Allen, 285 F. 962, 52 App. D. C. 228.
Affirmed.